Title: From George Washington to William Heath, 17 February 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            New Windsor Feby 17th 1781.
                        
                        Previous to the Receipt of your letter of yesterday, I had obtained a list of the Feild Officers from the
                            Adjutant General, that I might name those for the present detachment. It is inclosed, and I am very sorry to find the
                            number of them so small—from your command, five will be wanting.
                         I would have eight Companies from the oldest Regiments of the Massachusetts line form one Battalion—The two
                            remaining Companies from that State and those of Connecticut and Rhode Island to form another—Those of New Hampshire and
                            Hazen (with such others as shall hereafter join them) will form another Battalion.
                        Each Battalion must have two Feild Officers, and I earnestly wish for good ones. How this is to be effected
                            with the present numbers, without injury to the Regiments, (which ought never to be left without a Feild Officer, much
                            less at this time when the Recruits will be coming in and the Regiments are forming) is not easy to arrange, and leads me
                            to think that Colo. Jimat and Major Galvan ought, circumstanced as things are, to be employed upon this detachment. No
                            better disposition therefore occurs to me than the following.
                        Major Reid—of Hazens Regiment—to take charge of the Company of his own Regiment and those of New
                            Hampshire—Colo. Sherman, if in Camp, and Major Galvan to take charge of the Battalion in which the Connecticut Troops are;
                            but if he should not be in Camp (as is doubtfully expressed by the Adjt General) then Colo. Jimat and Major Wyllis to have
                            the command of it. In the last case Colo. Jackson or Vose and Majr Galvan are to be appointed to the Battalion composed
                            altogether of Massachusetts troops, but in the former, Jimat and a good Major is to command it.
                        The appointment of these Officers is temporary—the general arrangement of the light Infantry for the Campaign
                            will not be affected by it—When you have made the final arrangement of them, let me know it, that I may issue a General
                            Order respecting them, but you are not to delay ordering them to join for this. I am Dear Sir Your most obt Servt
                        
                            Go: Washington
                        
                    